   Case 3:18-cv-02036-E Document 60 Filed 12/16/20                   Page 1 of 9 PageID 1688



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 PREMIER ELECTRONICS, L.L.C,             )
                                         )
                 Plaintiff,              )                  CASE NO. 3:18-cv-2036-S
 v.                                      )
                                         )
 ADT LLC,                                )
                                         )
                 Defendant.              )
                                         )


      DEFENDANT ADT LLC’S OBJECTIONS TO PREMIER ELECTRONICS, LLC’S
                  RULE 26(a)(3)(A) PRETRIAL DISCLOSURES

         Pursuant to the Agreed Scheduling Order [ECF No. 18], Defendant ADT LLC objects as

follows to Plaintiff Premier Electronics, LLC’s Rule 26(a)(3)(A) Pretrial Disclosures:

      A. PREMIER’S TRIAL WITNESSES

          Witness                             ADT’s Objections

          Premier Employees and Former Employees

          Shawn Griffith                             Objection to the extent that witness testimony
                                                      exceeds the scope of permissible claims and
                                                      damages in light of Court Order Granting
                                                      ADT’s Motion to Strike Supplemental Report
                                                      [ECF No. 54] and Order Granting in Part
                                                      ADT’s Motion for Summary Judgment [ECF
                                                      No. 56].

          Terry Day                                  Scope of witness’ knowledge and testimony
                                                      undisclosed in Premier’s Rule 26 Initial
                                                      Disclosures
                                                     Witness’ testimony is duplicative of other
                                                      Premier employees and former employees
                                                      proffered

          Chris Cahill                               Scope of witness’ knowledge and testimony
                                                      undisclosed in Premier’s Rule 26 Initial


                                                  1
4824-4178-9652
   Case 3:18-cv-02036-E Document 60 Filed 12/16/20          Page 2 of 9 PageID 1689



                                              Disclosures
                                             Witness’ testimony is duplicative of other
                                              Premier employees and former employees
                                              proffered


         Doug Danley                         Witness undisclosed in Premier’s Rule 26
                                              Initial Disclosures
                                             Witness’ testimony is duplicative of other
                                              Premier employees and former employees
                                              proffered

         Dave Tillotson                      Scope of witness’ knowledge and testimony
                                              undisclosed in Premier’s Rule 26 Initial
                                              Disclosures
                                             Witness’ testimony is duplicative of other
                                              Premier employees and former employees
                                              proffered

         Ronnie Jones                        Scope of witness’ knowledge and testimony
                                              undisclosed in Premier’s Rule 26 Initial
                                              Disclosures
                                             Witness’ testimony is duplicative of other
                                              Premier employees and former employees
                                              proffered

         Melissa Dickerson                   Scope of witness’ knowledge and testimony
                                              undisclosed in Premier’s Rule 26 Initial
                                              Disclosures
                                             Witness’ testimony is duplicative of other
                                              Premier employees and former employees
                                              proffered


         ADT Employees and Former Employees

         Jack Teel (ADT)                     Witness undisclosed in Premier’s Rule 26
                                              Initial Disclosures
                                             Witness testimony is irrelevant to Premier’s
                                              claims and/or ADT’s defenses
                                             Testimony sought by Premier is prohibited by
                                              Federal Rule of Evidence 408




                                          2
4824-4178-9652
   Case 3:18-cv-02036-E Document 60 Filed 12/16/20               Page 3 of 9 PageID 1690



         Phillips Creek Ranch Homeowners

         Wafer Gamil (will call)                  Scope of witness’ knowledge and testimony
                                                   undisclosed in Premier’s Rule 26 Initial
                                                   Disclosures
                                                  Witness undisclosed in Premier’s applicable
                                                   discovery responses

         Thomas Pritchard (will call)             Scope of witness’ knowledge and testimony
                                                   undisclosed in Premier’s Rule 26 Initial
                                                   Disclosures
                                                  Witness undisclosed in Premier’s applicable
                                                   discovery responses
                                                  Witness’ testimony is duplicative of other
                                                   Phillips Creek Ranch homeowners proffered
                                                  Witness’ proposed testimony is irrelevant to
                                                   Premier’s claims or ADT’s defenses

         Elaine Roberts (will call)               Scope of witness’ knowledge and testimony
                                                   undisclosed in Premier’s Rule 26 Initial
                                                   Disclosures
                                                  Witness undisclosed in Premier’s applicable
                                                   discovery responses
                                                  Witness’ testimony is duplicative of other
                                                   Phillips Creek Ranch homeowners proffered
                                                  Witness’ proposed testimony is irrelevant to
                                                   Premier’s claims or ADT’s defenses

         Jason Landkamer (will call)              Scope of witness’ knowledge and testimony
                                                   undisclosed in Premier’s Rule 26 Initial
                                                   Disclosures
                                                  Witness undisclosed in Premier’s applicable
                                                   discovery responses
                                                  Witness’ testimony is duplicative of other
                                                   Phillips Creek Ranch homeowners proffered
                                                  Witness’ proposed testimony is irrelevant to
                                                   Premier’s claims or ADT’s defenses

         Ryan Fuchs (will call)                   Scope of witness’ knowledge and testimony
                                                   undisclosed in Premier’s Rule 26 Initial
                                                   Disclosures
                                                  Witness undisclosed in Premier’s applicable
                                                   discovery responses
                                                  Witness’ testimony is duplicative of other
                                                   Phillips Creek Ranch homeowners proffered
                                                  Witness’ proposed testimony is irrelevant to


                                               3
4824-4178-9652
   Case 3:18-cv-02036-E Document 60 Filed 12/16/20                 Page 4 of 9 PageID 1691



                                                     Premier’s claims or ADT’s defenses

         Christopher Robertson (will call)          Scope of witness’ knowledge and testimony
                                                     undisclosed in Premier’s Rule 26 Initial
                                                     Disclosures
                                                    Witness undisclosed in Premier’s applicable
                                                     discovery responses
                                                    Witness’ testimony is duplicative of other
                                                     Phillips Creek Ranch homeowners proffered
                                                    Witness’ proposed testimony is irrelevant to
                                                     Premier’s claims or ADT’s defenses

         Andy Yandell (will call)                   Scope of witness’ knowledge and testimony
                                                     undisclosed in Premier’s Rule 26 Initial
                                                     Disclosures
                                                    Witness undisclosed in Premier’s applicable
                                                     discovery responses
                                                    Witness’ testimony is duplicative of other
                                                     Phillips Creek Ranch homeowners proffered
                                                    Witness’ proposed testimony is irrelevant to
                                                     Premier’s claims or ADT’s defenses

         Jennifer Yandell (will call)               Scope of witness knowledge and testimony
                                                     undisclosed in Premier’s Rule 26 Initial
                                                     Disclosures
                                                    Witness undisclosed in Premier’s applicable
                                                     discovery responses
                                                    Witness’ testimony is duplicative of other
                                                     Phillips Creek Ranch homeowners proffered
                                                    Witness’ proposed testimony is irrelevant to
                                                     Premier’s claims or ADT’s defenses

         Joe Bruce (will call)                      Scope of witness’ knowledge and testimony
                                                     undisclosed in Premier’s Rule 26 Initial
                                                     Disclosures
                                                    Witness undisclosed in Premier’s applicable
                                                     discovery responses
                                                    Witness’ testimony is duplicative of other
                                                     Phillips Creek Ranch homeowners proffered
                                                    Witness’ proposed testimony is irrelevant to
                                                     Premier’s claims or ADT’s defenses


         Republic Property Group

         Patrick Vedra (may call)                   Witness undisclosed in Premier’s Rule 26


                                                 4
4824-4178-9652
   Case 3:18-cv-02036-E Document 60 Filed 12/16/20                    Page 5 of 9 PageID 1692



                                                      Initial Disclosures

         Miscellaneous

         Sean O’Keefe (will call)                    Witness undisclosed in Premier’s Rule 26
                                                      Initial Disclosures
                                                     Witness undisclosed in Premier’s applicable
                                                      discovery responses
                                                     Witness testimony appears to be previously
                                                      undisclosed expert testimony
                                                     Untimely
                                                     Witness testimony is irrelevant to Premier’s
                                                      claims and/or ADT’s defenses

         Keith Patterson (will call)                 Witness undisclosed in Premier’s Rule 26
                                                      Initial Disclosures
                                                     Witness’ proposed testimony is irrelevant to
                                                      Premier’s claims or ADT’s defenses
                                                     Witness’ testimony appears to be previously
                                                      undisclosed expert testimony
                                                     Untimely
                                                     Witness proposed testimony is unfairly
                                                      prejudicial

         Expert Witness

         Phillip Courtney Hogan, CPA                 Objection to the extent that witness testimony
                                                      exceeds the scope of permissible claims and
                                                      damages in light of Court Order Granting
                                                      ADT’s Motion to Strike Supplemental Report
                                                      [ECF No. 54] and Order Granting in Part
                                                      ADT’s Motion for Summary Judgment [ECF
                                                      No. 56].

    B. PREMIER’S TRIAL EXHIBITS

         No.      Exhibit                                ADT’s Objections

         4.       Index/Summary of Security                 Exhibit description is impermissibly
                  Monitoring Agreements                      vague as it does not describe the
                                                             specific Security Monitoring
                                                             Agreements Premier intends to
                                                             include within this index.
                                                            Premier has failed to produce all
                                                             Security Monitoring Agreements for
                                                             which it now appears to seek damages


                                                  5
4824-4178-9652
   Case 3:18-cv-02036-E Document 60 Filed 12/16/20            Page 6 of 9 PageID 1693



                                                      and has produced a number of
                                                      incomplete Security Monitoring
                                                      Agreements missing pages containing
                                                      material contract terms. ADT objects
                                                      to all such Security Monitoring
                                                      Agreements being included within this
                                                      index.

         5.      Security Monitoring Agreements      Exhibit description is impermissibly
                                                      vague as it does not describe the
                                                      specific Security Monitoring
                                                      Agreements Premier included.
                                                     Premier has failed to produce all
                                                      Security Monitoring Agreements for
                                                      which it now appears to seek damages.
                                                      In addition, Premier produced a
                                                      number of incomplete Security
                                                      Monitoring Agreements missing pages
                                                      containing material contract terms.
                                                      ADT objects to all such Security
                                                      Monitoring Agreements.

         6.      Press Release re ADT                Irrelevant
                 Acquisition of DevCon               FRE 403

         7.      Non-Circumvention Agreement         FRE 408
                                                     FRE 403
                                                     Irrelevant

         8.      Mutual Non-Disclosure and           FRE 408
                 Non-Use Agreement                   FRE 403
                                                     Irrelevant

         18.     Demonstrative Agreement –           Improper foundation
                 Total Damages                       Exceeds scope of Court’s ruling in
                                                      ECF Nos. 54 and 56 regarding
                                                      permissible claims/damages for trial
                                                     FRE 403
                                                     Irrelevant

         21.     Demonstrative Exhibit – Total       Improper foundation
                 Damages – Security Monitoring       Exceeds scope of Court’s ruling in
                 Damage Calculation                   ECF Nos. 54 and 56 regarding
                                                      permissible claims/damages for trial
                                                     FRE 403
                                                     Irrelevant


                                             6
4824-4178-9652
   Case 3:18-cv-02036-E Document 60 Filed 12/16/20             Page 7 of 9 PageID 1694




         22.     Demonstrative Exhibit –               Improper foundation
                 Calculation of Damages from           Exceeds scope of Court’s ruling in
                 Lost Contracts                         ECF Nos. 54 and 56 regarding
                                                        permissible claims/damages for trial
                                                       FRE 403
                                                       Irrelevant

         23.     Expert Report – Oct 22, 2019          Hearsay
                                                       Improper foundation
                                                       Exceeds scope of Court’s ruling in
                                                        ECF Nos. 54 and 56 regarding
                                                        permissible claims/damages for trial
                                                       FRE 403
                                                       Irrelevant

         24.     Amended Expert Report – Nov.          Hearsay
                 11, 2019                              Improper foundation
                                                       Exceeds scope of Court’s ruling in
                                                        ECF Nos. 54 and 56 regarding
                                                        permissible claims/damages for trial
                                                       FRE 403
                                                       Irrelevant

         25.     Photograph taken June 9, 2020 at      Hearsay
                 1569 Cedar Ranch                      Improper foundation – document not
                                                        authenticated
                                                       Irrelevant
                                                       Exhibit not produced to ADT during
                                                        discovery

         30.     Note from customer Elaine             Hearsay
                 Roberts                               Improper foundation – document not
                                                        authenticated
                                                       Irrelevant

         31.     Letter from customer Ryan             Hearsay
                 Fuchs                                 Improper foundation – document not
                                                        authenticated
                                                       Irrelevant

         32      Letter from customer                  Hearsay
                 Christopher Robertson                 Improper foundation – document not
                                                        authenticated
                                                       Irrelevant



                                                7
4824-4178-9652
   Case 3:18-cv-02036-E Document 60 Filed 12/16/20              Page 8 of 9 PageID 1695



         33.     Letter from customers Any and          Hearsay
                 Jennifer Yandell                       Improper foundation – document not
                                                         authenticated
                                                        Irrelevant

         34.     Email from customer Joe Bruce          Hearsay
                                                        Improper foundation – document not
                                                         authenticated
                                                        Irrelevant

         35.     Declaration of Thomas Pritchard        Hearsay
                                                        Improper foundation – document not
                                                         authenticated
                                                        Irrelevant

         36.     Declaration of Elaine Roberts          Hearsay
                                                        Improper foundation – document not
                                                         authenticated
                                                        Irrelevant

         37.     Supplemental Expert Report             Hearsay
                                                        Report has been stricken by prior
                                                         Court Order. See Order Granting
                                                         ADT’s Motion to Strike [ECF No. 54]
                                                        FRE 403
                                                        Irrelevant

         38.     Light Farms Security System            Damages related to Light Farms have
                 Agreement                               been excluded in light of prior Court
                                                         orders. See ECF Nos. 54 and 56
                                                        Exhibit not produced to ADT during
                                                         discovery
                                                        FRE 403
                                                        Irrelevant

         39.     Light Farms Security Monitoring        Damages related to Light Farms have
                 Agreement – exemplar                    been excluded in light of prior Court
                                                         orders. See ECF Nos. 54 and 56.
                                                        Exhibit not produced to ADT during
                                                         discovery
                                                        FRE 403
                                                        Irrelevant

         40.     Demand Letter to Danielle Page         Damages related to Light Farms have
                                                         been excluded in light of prior Court
                                                         orders. See ECF Nos. 54 and 56


                                                 8
4824-4178-9652
   Case 3:18-cv-02036-E Document 60 Filed 12/16/20    Page 9 of 9 PageID 1696



                                              Exhibit not produced to ADT during
                                               discovery
                                              FRE 403
                                              Irrelevant



Dated December 16, 2020                   Respectfully submitted,

                                       By: /s/ Eric S. Boos
                                          Eric S. Boos (Pro Hac Vice)
                                          SHOOK, HARDY & BACON LLP
                                          Citigroup Center
                                          201 S. Biscayne Blvd., Suite 3200
                                          Miami, FL 33131-4332
                                          Telephone: 305-358-5171
                                          Facsimile: 305-358-7470
                                          esboos@gmail.com

                                          Tanya L. Chaney
                                          Texas Bar No. 240363375
                                          SHOOK, HARDY & BACON LLP
                                          JPMorgan Chase Tower
                                          600 Travis Street
                                          Suite 3400
                                          Houston, TX 77002-2926
                                          Telephone: 713-227-8008
                                          Facsimile: 713-227-9508
                                          tchaney@shb.com

                                          Attorneys for Defendant ADT LLC




                                      9
4824-4178-9652
